Name: Council Regulation (EEC) No 1218/83 of 17 May 1983 fixing for the 1983/84 marketing year the basic price, the intervention prices and the reference prices for sheepmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132 / 18 Official Journal of the European Communities 21 . 5 . 83 COUNCIL REGULATION (EEC) No 1218 / 83 of 17 May 1983 fixing for the 1983 / 84 marketing year the basic price , the intervention prices and the reference prices for sheepmeat HAS ADOPTED THIS REGULATION : Article 1 For the 1983 / 84 marketing year , in the sheepmeat sector : 1 . the basic price is hereby fixed at 432,36 ECU per 100 kilograms carcase weight ; 2 . the intervention price shall be 367,51 ECU per 100 kilograms carcase weight ; 3 . the derived intervention price applicable in region 4 is hereby fixed at 347,70 ECU per 100 kilograms carcase weight ; 4 . the reference prices are hereby fixed at :  441,76 ECU per 100 kilograms (7 x carcase weight ) for region 1 ,  432,36 ECU per 100 kilograms (7 x carcase weight ) for region 2 ,  422,96 ECU per 100 kilograms (7 x carcase weight ) for region 3 ,  421,40 ECU per 100 kilograms (7 x carcase weight ) for region 4 ,  416,07 ECU per 100 kilograms (7 x carcase weight ) for region 5 ,  416,07 ECU per 100 kilograms (7 x carcase weight ) for region 6 ,  441,76 ECU per 100 kilograms (7 x carcase weight ) for region 7 . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1837 / 80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ( 1 ), as last amended by Regulation (EEC) No 1195 / 82 ( 2 ), and in particular Articles 3 ( 1 ) and 7 ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the basic price for sheep carcases is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution the Community wishes to make to the harmonious development of world trade; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community , to guarantee the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 ( 2 ) of Regulation (EEC ) No 1837/ 80 ; whereas it should be fixed for the 1983 / 84 marketing year at a level exceeding that fixed for the preceding marketing year ; whereas the intervention prices correspond to a percentage of the basic price ; Whereas the reference prices must be fixed in accordance with the criteria laid down in Article 3 ( 4 ) ( b ) of Regulation (EEC) No 1837 / 80 , which provides inter alia for the convergence of those prices in order to achieve a single Community reference price after a certain period , Article 2 The prices referred to in Article 1 ( 1 ), ( 2 ) and ( 3 ) shall be seasonally adjusted in accordance with the table given in the Annex . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 23 May 1983 . (&gt;) OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 22 . ( 3 ) OJ No C 32 , 7 . 2 . 1983 , p. 65 . ( 4 ) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( 5 ) OJ No C 81 , 24 . 3 . 1983 , p. 6 . 21 . 5 . 83 Official Journal of the European Communities No L 132 / 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE No L 132 /20 Official Journal of the European Communities 21 . 5 . 83 ANNEX (ECU/100 kg  carcase weight) Week beginning Week No Basic price Intervention price Derived intervention price 23 May 1983 8 458,52 389,74 369,93 30 May 1983 9 455,22 386,94 367,13 6 June 1983 10 452,87 384,94 365,13 13 June 1983 11 450,49 382,92 363,11 20 June 1983 12 448,38 381,12 361,31 27 June 1983 13 444,96 378,22 358,41 4 July 1983 14 439,92 373,93 354,12 11 July 1983 15 434,63 369,44 349,63 18 July 1983 16 430,40 365,84 346,03 25 July 1983 17 425,65 361,80 341,99 1 August 1983 18 421,31 358,11 338,30 8 August 1983 19 416,90 354,37 334,56 15 August 1983 20 410,12 348,60 328,79 22 August 1983 21 406,18 345,25 325,44 29 August 1983 22 401,57 341,33 321,52 5 September 1983 23 396,82 337,30 317,49 12 September 1983 24 393,65 334,60 314,79 19 September 1983 25 390,63 332,04 312,23 26 September 1983 26 390,63 332,04 312,23 3 October 1983 27 390,63 332,04 312,23 10 October 1983 28 390,63 ¢ 332,04 312,23 17 October 1983 29 390,63 332,04 312,23 24 October 1983 30 390,63 332,04 312,23 31 October 1983 31 393,18 334,20 314,39 7 November 1983 32 395,92 336,53 316,72 14 November 1983 33 398,79 338,97 319,16 21 November 1983 34 401,84 341,56 321,75 28 November 1983 35 405,19 344,41 324,60 5 December 1983 36 409,60 348,16 328,35 12 December 1983 37 415,08 352,82 333,01 19 December 1983 38 421,39 358,18 338,37 26 December 1983 39 426,24 362,30 342,49 2 January 1984 40 430,25 365,71 345,90 9 January 1984 41 434,19 369,06 349,25 16 January 1984 42 437,39 371,78 351,97 23 January 1984 43 441,05 374,89 355,08 30 January 1984 44 446,32 379,37 359,56 6 February 1984 45 450,55 382,97 363,16 13 February 1984 46 454,76 386,55 366,74 20 February 1984 47 460,08 391,07 371,26 27 February 1984 48 466,27 396,33 376,52 5 March 1984 49 471,50 400,78 380,97 12 March 1984 50 476,89 405,36 385,55 19 March 1984 51 482,17 409,84 390,03 26 March 1984 52 487,03 413,98 394,17